Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2021. Claims 1-13 are examined on the merits.
Claim Rejections - 35 USC § 102 and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Sheppard (US 2012/0059346) or, in the alternative, under 35 U.S.C. 103 as obvious over Sheppard in view of Foshee (US 2011/0264037).
Regarding claim 1, Sheppard discloses a vial adaptor (30, figure 3, [0039]) comprising: a substantially hollow body (36, figure 3, [0039]) configured to couple with the vial (3, figure 4, [0039]); a needle opening (opening inside 61, figure 5, [0052]) in the body, the needle opening being arranged along an axis and being sized and shaped to receive the needle along the axis to withdraw the medication from the vial; a cleaning passageway (39, figure 4, [0047]) in the body, the cleaning passageway being sized and shaped to receive a cleaning device to clean the vial ([0049]); and a shroud (33, 40, figures 4-5, [0041]) extending outward from the body to block needle insertion into the vial through the cleaning passageway (the lip of the upper portion of the body would block needle insertion through the cleaning passageway [0047]). The limitations vial adapter configured for use with a needle assembly with a needle, and the needle opening being sized and shaped to receive the needle” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the patented structure is capable of being used with a needle assembly with a needle since Sheppard already uses a syringe (71) to allow the 
Alternatively, Foshee discloses vial access devices in the same field of endeavor as the Applicant. Foshee teaches a needle (115) in the syringe assembly used in the art to access the vial (figure 25A, [0095]) meaning the vial adapter is configured for use with the needle and the needle opening being sized and shaped to receive the needle (figure 25A).
Foshee provides a needle in order to allow access of the vial and syringe to mix ([0004]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Sheppard with the needle of Foshee to establish fluid communication of the vial and syringe.
Regarding claim 2, Sheppard further discloses wherein a lower end 36, figure 3) of the body includes a generally cylindrical side wall (figure 3, 36 is cylindrical) and an upper end (generally 34 and 40) of the body includes an upper wall (wall formed by 40 and 34), the shroud extending radially outward beyond the cylindrical side wall of the lower end of the body (figure 4, 33 and lower end of 40 extends outward radially beyond the cylindrical side wall of the lower body).
Regarding claim 3, Sheppard further discloses wherein the shroud extends continuously from the upper wall of the body (figure 4, the extension of 40 continues from the upper wall).
Regarding claim 7, Sheppard discloses an inlet (39) to the cleaning passageway is located in a side wall of the body (figure 4), the side wall extending radially outward from a lower end of the body to an upper end of the body (figure 5, the upper portion of wall 36 extends radially outward) such that the inlet to the cleaning passageway also extends radially outward from a lower end of the inlet to an upper end of the Inlet (figure 4, the cylindrical wall represented by 36 extends outward at the upper end).
Regarding claims 8-9, Sheppard further discloses an inlet (opening 39) to the cleaning passageway includes a notch (see annotated figure below) positioned closer to a lower end of 

    PNG
    media_image1.png
    700
    969
    media_image1.png
    Greyscale

Regarding claim 10, Sheppard further discloses the inlet to the cleaning passageway is larger than an inlet to needle opening (figure 4 shows the cleaning passageway which is larger than the inlet opening inlet for 61 depicted in figure 5).
Regarding claim 11, Sheppard further discloses the needle opening follows a linear pathway (straight line up and down figure 4-5) and the cleaning passageway follows a non-linear pathway (relative to the vial, the opening is not linear to the stopper of the vial).
Regarding claim 12, Sheppard discloses wherein the needle opening is formed in a rim (61), the rim having a tapered outer surface (outer surface of  61 is tapered, figure 5) and at least one protrusion (figure 7, protrusions on the side of the opening) for coupling the rim to the body ([0057]).
Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard (US 2012/0059346) in view of Foshee (US 2011/0264037).
Regarding claim 4, Sheppard does not specifically discloses wherein the shroud extends from the axis of the needle opening by a distance of about 20 millimeters to about 30 millimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sheppard to have the shroud extends from the axis of the needle opening by a distance of about 20 millimeters to about 30 millimeters. Since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sheppard would not operate differently with the claimed distance and since the shroud extends from the axis of the needle opening already, the device would function appropriately having the claimed distance from the needle opening. Further, applicant places no criticality on the range claimed, indicating simply that the distance the shroud from the opening “may” be and “about” the claimed ranges (specification pp. [0064]).
Regarding claim 5-6, while Sheppard does not specifically discloses wherein the cleaning passageway is offset from the axis of the needle opening between a first angle greater than 50 degrees and a second angle less than 150 degrees, and further the first angle about 60 degrees to about 70 degrees and the second angle about 110 degrees to about 120 degrees. Shroud does depict that the angle of cleaning passageway is approximately orthogonal to the opening (figure 4), but is silent to the actual angle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sheppard to have the cleaning 
Regarding claim 13, Sheppard discloses a syringe assembly including a hub (distal end of the syringe, figure 9) having a keyed outer profile (89, figure 9, [0058]) that matches the shape of the needle opening ([0057-0058]) but is silent that the syringe include a needle.
Foshee discloses vial access devices in the same field of endeavor as the Applicant. Foshee teaches a needle (115) in the syringe assembly used in the art to access the vial (figure 25A, [0095]) meaning the vial adapter is configured for use with the needle and the needle opening being sized and shaped to receive the needle (figure 25A).
Foshee provides a needle in order to allow access of the vial and syringe to mix ([0004]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Sheppard with the needle of Foshee to establish fluid communication of the vial and syringe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Carrel (US 2015/0013811) discloses a adapter for a syringe vial connection. 
Kestenabaum (US 5429256) discloses an adapter for syringe vial connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner




/KAI H WENG/Examiner, Art Unit 3781